Citation Nr: 9924494	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-08 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1971 to December 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied a claim by the veteran 
seeking entitlement to service connection for hepatitis.


FINDINGS OF FACT

1.  No medical evidence shows that the veteran currently has 
hepatitis or any residuals thereof.

2.  The veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of entitlement to service connection for hepatitis is 
plausible.


CONCLUSION OF LAW

The veteran has not presented a well grounded claim of 
entitlement to service connection for hepatitis, and, 
therefore, there is no statutory duty to assist the veteran 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background
The veteran is seeking entitlement to service connection for 
hepatitis.  His claim was denied by the RO in a January 1998 
rating decision.  The veteran properly appealed that 
decision.
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).
In determining whether the veteran is entitled to service 
connection, the Board must first determine whether his claim 
is well grounded.  The law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81  (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  Mere allegation or speculation that the 
disability had its onset in service or is service connected 
is not enough to make the claim well-grounded.  Id.; see 
Franko v. Brown, 4 Vet. App. 502, 505  (1993); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93  (1993).

The three elements of a well-grounded claim are:  (1) 
competent evidence of a current disability as provided by a 
medical diagnosis; (2) competent evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 506  
(1995) (citations omitted), aff'd 78 F.3d 604  (Fed. Cir. 
1996); see also 38 U.S.C.A. §  1110  (West 1991); 38 C.F.R. 
§ 3.303  (1998).  Generally, competent medical evidence is 
required to meet each of the above three elements.  The 
second element, however, may be shown by other evidence when 
the types of issues presented warrants it.  Grottveit, 5 Vet. 
App. at 92-93.  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnosis, 
competent medical evidence is required to satisfy the second 
element.  Id. at 93.

II.  Evidence

Service medical records show that the veteran had no physical 
defects noted on his November 1970 induction medical 
examination report.  Outpatient records indicate that the 
veteran was seen for complaints of fatigue and abdominal 
discomfort in October 1972.  Urine analysis was positive for 
bile.  Records show that the veteran was admitted for 
convalescence for viral hepatitis.  No procedures were 
performed.  The veteran's November 1972 separation medical 
report indicates that he had no hepatomegaly and that he was 
status post viral hepatitis; he was "proceeding well."

Private outpatient medical records, dated from February 1987 
to July 1997, show no complaint of, treatment for, or 
diagnosis of hepatitis.

A June 1997 VA medical report makes no mention of hepatitis.

The most recent medical evidence is an August 1997 VA 
examination report.  It reflects that the veteran gave a 
medical history of hepatitis with recurrent episodes of 
turning yellow.  There were no complaints of digestive or 
elimination problems.  Objective findings consisted of 
positive bowel sounds, negative organomegaly, and normal skin 
color.  There was no objective abdominal discomfort, fold 
intolerance, nausea, vomiting, pain, anorexia, malaise, 
weight loss, or generalized weakness.  A clinical hepatitis 
panel was negative for hepatitis.  Diagnosis was "history of 
hepatitis, currently asymptomatic with normal liver function 
tests."

The veteran has submitted several statements on his behalf.  
These contend, in essence, that he had Hepatitis-A during 
service and that that disease could affect his liver and 
other parts of his stomach.  He desires service connection 
for hepatitis, so that he may obtain medical treatment in the 
future, if needed.

III.  Analysis

In order to have a well-grounded claim, the claims file must 
contain some medical evidence of a current disability.  
Caluza, 7 Vet. App. at 506.  After review of the entire 
evidence of record, the Board finds no competent evidence 
that the veteran currently has hepatitis.  The only medical 
evidence that even mentions hepatitis is the August 1997 VA 
examination report.  That report shows that the veteran was 
negative for any symptoms of hepatitis.  Physical examination 
was entirely normal.  Even more significantly, laboratory 
test results were negative for hepatitis.

The Board acknowledges that the veteran was diagnosed with 
viral hepatitis during service.  That fact is not in dispute.  
It is noteworthy that his service medical records do not 
include any results of blood tests for hepatitis.  In any 
event, the service medical records are dated approximately 27 
years ago and, thus, are not probative evidence of a current 
disability.

In light of the above, the Board must find his claim for 
entitlement to service connection for hepatitis is not well 
grounded.  Not only is there no evidence that he currently 
has manifestations of hepatitis, there is also no laboratory 
evidence that he is currently infected with hepatitis.

Overall, the Board is sympathetic to the veteran's claim that 
he currently has hepatitis; however, the Board cannot well-
ground the veteran's claim and decide it on the merits 
without the existence of competent evidence suggesting that 
he currently has this disability.  Under these circumstances, 
the Board concludes that the veteran has not met the initial 
burden of presenting evidence of a well-grounded claim for 
service connection, as imposed by 38 U.S.C.A. § 5107(a) (West 
1991).  As a result, his claim must be denied.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. 
App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).

Although the RO did not specifically state that it denied the 
veteran's claim for service connection on the basis that it 
was not well grounded, the Board concludes that this error 
was not prejudicial to the veteran's claim.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).



ORDER

The claim of entitlement to service connection for hepatitis 
is denied as not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

